

EXECUTION VERSION



TWELFTH AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
TWELFTH AMENDMENT TO AMENDED REVOLVING CREDIT AGREEMENT, dated as of November
16, 2012 (this "Agreement"), is entered into by and among Alon USA Energy, Inc.,
a Delaware corporation (the "Parent"), Alon USA, LP, f/k/a SWBU, L.P., a Texas
limited partnership ("Alon LP"; together with such other subsidiaries of the
Parent as may be designated as a borrower under the Credit Agreement by Alon LP
with the prior written consent of the Agent (as defined below) and the Required
Lenders (as defined in the Credit Agreement), each individually a "Borrower",
and, collectively, the "Borrowers"), all direct and indirect subsidiaries of the
Parent other than the Excluded Subsidiaries (as defined in the Credit Agreement)
(the Parent and such direct and indirect subsidiaries that are not Excluded
Subsidiaries are hereinafter referred to individually as a "Guarantor Company"
and, collectively, as the "Guarantor Companies"), the Lenders (as defined
below), Israel Discount Bank of New York, as administrative agent, co-arranger
and collateral agent for the Lenders (in such capacity, the "Agent"), and Bank
Leumi USA, as co-arranger for the Lenders ("Bank Leumi").
WITNESSETH
WHEREAS, the Borrowers, the Guarantor Companies, the financial institutions from
time to time party thereto (each a "Lender" and collectively, the "Lenders"),
the Agent and Bank Leumi are parties to the Amended Revolving Credit Agreement,
dated as of June 22, 2006 (as heretofore amended and as hereafter further
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), pursuant to which the Lenders agreed to make revolving loans to the
Borrowers and to participate in letters of credit issued for the account of the
Borrowers; and
WHEREAS, the Loan Parties have requested that the Lenders, Bank Leumi and the
Agent enter into this Agreement to modify certain provisions of the Credit
Agreement, subject to the terms and conditions set forth in this Agreement;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Section 1.Defined Terms; Other Definitional Provisions. Each term defined in the
Credit Agreement and used herein without definition shall have the meaning
assigned to such term in the Credit Agreement, unless expressly provided to the
contrary.
Section 2.    Amendments to the Credit Agreement.
(a)    New Definitions. Section 1.01 of the Credit Agreement is hereby amended
by, as applicable, adding the following definitions that are new in appropriate
alphabetical order or replacing the terms already defined therein with the
following definitions of such terms:

DOC ID - 19240053.7
 
 




--------------------------------------------------------------------------------




""Common Units" means the common units representing limited partner interests in
the MLP."
""CS" means Credit Suisse AG."
""Drop Down Date" means the date on which the MLP enters into the Drop Down Term
Loan Agreement and assumes the Drop Down Term Loans, which must be on or before
June 1, 2013."
""Drop Down Term Loan Agent" means CS acting through its Cayman Islands branch,
as administrative agent and collateral agent, or any other agent acting on
behalf of the Drop Down Term Loan Lenders under the Drop Down Term Loan
Agreement."
""Drop Down Term Loan Agreement" means the Credit and Guaranty Agreement,
substantially in the form of Exhibit J to the Parent Term Loan Agreement (as in
effect on the Twelfth Amendment Effective Date), among the MLP, the MLP GP, the
other MLP Parties, the lenders from time to time party thereto and the Drop Down
Term Loan Agent, to be entered into in connection with the MLP IPO and pursuant
to which the MLP will assume the Drop Down Term Loans, as amended, restated,
replaced or Refinanced from time to time, in whole or in part, which evidences
and governs the Drop Down Term Loans or any Permitted Refinancing thereof."
""Drop Down Term Loan Documents" means (a) the "Loan Documents" or the "Credit
Documents" as such term is defined in the Drop Down Term Loan Agreement, or (b)
any term of similar import."
""Drop Down Term Loan Lenders" means the financial institutions and other
lenders from time to time party to the Drop Down Term Loan Agreement as
"Lenders" thereunder."
""Drop Down Term Loans" means the term loans to be assumed by the MLP pursuant
to the Drop Down Term Loan Agreement in an aggregate principal amount not to
exceed $250,000,000 (less the aggregate amount of all repayments, prepayments,
repurchases or redemptions, whether optional or mandatory, in respect thereof
after November 13, 2012), it being understood that the dollar limitation on Drop
Down Term Loans set forth above shall decrease dollar for dollar upon any
repayment, prepayment, repurchase or redemption, but no reduction shall occur in
connection with any Refinancing that conforms with the definition of "Permitted
Refinancing "."
""MLP" means Alon USA Partners, LP, a Delaware limited partnership."
""MLP Deadline" means June 1, 2013."
""MLP GP" means Alon USA Partners GP, LLC, a Delaware limited liability company
and the sole general partner of the MLP."
""MLP Intercompany Agreements" shall have the meaning given such term in the
Parent Term Loan Agreement, as in effect on the Eleventh Amendment Effective
Date.

DOC ID - 19240053.7
– 2 –
 

--------------------------------------------------------------------------------




""MLP IPO" means the underwritten initial public offering of Common Units of the
MLP representing limited partner interests in the MLP consummated on the Drop
Down Date, but in no event more than 20% of the issued and outstanding limited
partner interests in the MLP."
""MLP Parties" means the MLP GP, the MLP, Alon USA Refining, Inc. (to be known
as Alon USA Refining, LLC following its conversion to a limited liability
company), Alon USA GP, LLC, Alon USA GP II, LLC, Alon USA Delaware, LLC, Alon
USA, LP and each other Subsidiary of the MLP formed or acquired after the Drop
Down Date."
""MLP Transactions" shall have the meaning set forth in Section 12.24."
""Parent Term Loan Agent" means CS acting through its Cayman Islands branch, as
administrative agent and collateral agent, or any other agent acting on behalf
of the Parent Term Loan Lenders under the Parent Term Loan Agreement."
""Parent Term Loan Agreement" means the Credit and Guaranty Agreement, dated as
of November 13, 2012, among the Parent, certain Subsidiaries of the Parent party
thereto, the lenders from time to time party thereto and CS acting through its
Cayman Islands Branch, as administrative agent and collateral agent, as amended,
restated, replaced or Refinanced from time to time, in whole or in part, which
evidences and governs the Parent Term Loans or any Permitted Refinancing
thereof."
""Parent Term Loan Documents" means (a) the "Loan Documents" or the "Credit
Documents" as such term is defined in the Parent Term Loan Agreement, or (b) any
term of similar import."
""Parent Term Loan Lenders" means the financial institutions and other lenders
from time to time party to the Parent Term Loan Agreement as "Lenders"
thereunder."
""Parent Term Loans" means the term loans made by the Parent Term Loan Lenders
to the Parent pursuant to the Parent Term Loan Agreement in an aggregate
principal amount not to exceed (a) prior to the Drop Down Date, $450,000,000
(less the aggregate amount of all repayments, prepayments, repurchases or
redemptions, whether optional or mandatory, in respect thereof), and (b) on and
after the Drop Down Date, $200,000,000 (less the aggregate amount of all
repayments, prepayments, repurchases or redemptions, whether optional or
mandatory, in respect thereof after November 13, 2012, other than those
resulting in a reduction of the amount of the Drop Down Term Loans on the Drop
Down Date), it being understood that in each case of clause (a) and (b) the
dollar limitation on Parent Term Loans set forth above shall decrease dollar for
dollar upon any repayment, prepayment, repurchase or redemption, but no
reduction shall occur in connection with any Refinancing that conforms with the
definition of "Permitted Refinancing"."
""Permitted Refinancing" means any Indebtedness issued or incurred in exchange
for, or the net proceeds of which are used to extend, refinance, renew, replace,
defease or refund (collectively, to "Refinance"), any Term Loans or any
Permitted Refinancing Term

DOC ID - 19240053.7
– 3 –
 

--------------------------------------------------------------------------------




Loans that were previously issued or incurred; provided that (a) the final
maturity date of such Indebtedness shall be no earlier than six months following
the Termination Date, (b) the aggregate principal amount (or accreted value, if
applicable) of such Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so Refinanced, (c) a new
Intercreditor Agreement shall have been executed and delivered satisfying the
conditions of clause (b) of the definition thereof, and (d) no Permitted
Refinancing shall have additional direct or indirect obligors, or greater
guarantees or security, than the Indebtedness being Refinanced."
""Permitted Refinancing Drop Down Term Loan Agreement" means the Drop Down Term
Loan Agreement, as amended, restated, replaced or Refinanced from time to time,
which evidences and governs the Drop Down Term Loans or any Permitted
Refinancing thereof."
""Permitted Refinancing Parent Term Loan Agreement" means the Parent Term Loan
Agreement, as amended, restated, replaced or Refinanced from time to time, which
evidences and governs the Parent Term Loans or any Permitted Refinancing
thereof."
""Permitted Refinancing Term Loan Agreement" means a Permitted Refinancing Drop
Down Term Loan Agreement or a Permitted Refinancing Parent Term Loan Agreement."
""Registration Statement" means the MLP's Registration Statement on Form S-1
filed on August 31, 2012, as amended through Amendment No. 6 thereto filed with
the Securities and Exchange Commission on November 9, 2012."
""Twelfth Amendment" means the Twelfth Amendment to Credit Agreement, dated as
of November 16, 2012, by and among the Parent, the Borrowers, the other
Guarantors, the Lenders and the Agent."
""Twelfth Amendment Effective Date" means the date on which the Twelfth
Amendment shall become effective in accordance with its terms."
(b)    The definition of "Eligible Accounts Receivable" is hereby amended by
restating clause (iv) thereof it in its entirety to read as follows:
"(iv) such Account Receivable (A) is owned by such Loan Party (other than Alon
Brands and the Parent) and is subject to a valid and perfected first priority
security interest in favor of the WC Collateral Agent, securing the Obligations,
free and clear of any other Lien (other than any junior and subordinate Lien in
favor of any Term Loan Agent, securing, (I) prior to the Drop Down Date, any
Parent Term Loan or any Permitted Refinancing thereof, (II) on or after the Drop
Down Date, any Parent Term Loan or any Permitted Refinancing thereof if, but
only if, the Agent approves in writing such Accounts Receivable of any non-MLP
Party, and (III) on and after the Drop Down Date, any Drop Down Term Loan or any
Permitted Refinancing thereof, and in the case of any Drop Down Term Loan or any
Permitted Refinancing Drop Down Term Loan, such Drop Down Term Loan Agent shall
have become party to, and such Drop Down Term Loan Lenders shall be bound by, an
Intercreditor Agreement), and (B) continues to be in full

DOC ID - 19240053.7
– 4 –
 

--------------------------------------------------------------------------------




conformity with any and all representations and warranties made by such Loan
Party to the Agent and the Lenders with respect thereto in the Loan Documents;"
(c)    The definition of "Eligible Inventory" is hereby amended by restating
clause (i) thereof it in its entirety to read as follows:
"(i) the Inventory is owned by a Loan Party (other than Alon Brands and the
Parent) and is subject to a valid and perfected first priority security interest
in favor of the WC Collateral Agent, securing the Obligations, free and clear of
any other Lien (other than any junior and subordinate Lien in favor of any Term
Loan Agent, securing, (I) prior to the Drop Down Date, any Parent Term Loan or
any Permitted Refinancing thereof, (II) on or after the Drop Down Date, any
Parent Term Loan or any Permitted Refinancing thereof if, but only if, the Agent
approves in writing such Inventory of any non-MLP Party, and (III) on after the
Drop Down Date, any Drop Down Term Loan or any Permitted Refinancing thereof,
and in the case of any Drop Down Term Loan or any Permitted Refinancing thereof,
such Drop Down Term Loan Agent shall have become party to, and such Drop Down
Term Loan Lenders shall be bound by, an Intercreditor Agreement), it is not held
on consignment or any other similar arrangement and may be lawfully sold and it
continues to be in full conformity with any representations and warranties made
in this Agreement and the other Loan Documents by such Loan Party with respect
thereto;"
(d)    The definition of "Net Proceeds" is hereby amended by restating clause
(a)(ii)(A) in its entirety to read as follows:
"(A) the amount of all payments (including any premium or penalties) required to
be made (and promptly made) by a Loan Party as a result of such event to repay
Indebtedness for borrowed money (other than Revolving Credit Loans and Term
Loans and Permitted Refinancing Term Loans) secured by the assets subject
thereto,"
(e)    The definition of "Permitted Refinancing Term Loan" is hereby amended by
restating it in its entirety to read as follows:
""Permitted Refinancing Term Loan" means any Permitted Refinancing of a Term
Loan."
(f)    The definition of "Termination Date" is hereby amended by restating it in
its entirety to read as follows:
""Termination Date" means the earlier of (a) March 1, 2016, and (b) the date
that is six months prior to (i) the final maturity date of the Parent Term Loan
Agreement, if the Drop Down Date has not occurred, and (ii) the final maturity
date of the Drop Down Term Loan Agreement and the final maturity date of any
Permitted Refinancing Term Loan Agreement, if the Drop Down Date has occurred."
(g)    The definition of "Term Loan Agents" is hereby amended by restating it in
its entirety to read as follows:

DOC ID - 19240053.7
– 5 –
 

--------------------------------------------------------------------------------




""Term Loan Agent" means the Drop Down Term Loan Agent or the Parent Term Loan
Agent."
(h)    The definition of "Term Loan Agreements" is hereby amended by restating
it in its entirety to read as follows:
""Term Loan Agreement" means the Drop Down Term Loan Agreement or the Parent
Term Loan Agreement."
(i)    The definition of "Term Loan Documents" is hereby amended by restating it
in its entirety to read as follows:
""Term Loan Documents" means, collectively, the Drop Down Term Loan Documents
and the Parent Term Loan Documents."
(j)    The definition of "Term Loans" is hereby amended by restating it in its
entirety to read as follows:
""Term Loan" means a Drop Down Term Loan or a Parent Term Loan."
(k)    Section 6.01(v) – Use of Proceeds. Section 6.01(v) of the Credit
Agreement is hereby amended by inserting new clauses (ii) and (iii), to read in
their entirety as follows:
"(ii) On the Drop Down Date Alon Assets will assume the obligations of the
Parent, and then the MLP will assume the obligations of Alon Assets, Inc., in
respect of $250,000,000 (less the aggregate amount of all repayments,
prepayments, repurchases or redemptions, whether optional or mandatory, in
respect thereof after November 13, 2012) of Parent Term Loans outstanding
immediately prior to the Drop Down Date under the Parent Term Loan Agreement.
(iii) The MLP will use the Net Proceeds of the MLP IPO to repay Indebtedness
outstanding under intercompany notes, and the proceeds of such repayment shall
be used to repay Indebtedness outstanding under the Parent Term Loan Agreement."
(l)    Section 7.02(a) – Liens, Etc.
(i)    Section 7.02(a)(vi) of the Credit Agreement is hereby restated to read in
its entirety as follows:
"(vi)    Liens created under the Term Loan Documents, subject to the provisions
of the Intercreditor Agreement; provided that (A) such Liens shall secure (I)
prior to the Drop Down Date, the Parent Term Loans or any Permitted Refinancing
thereof, (II) on or after the Drop Down Date, the Parent Term Loans or any
Permitted Refinancing thereof, provided further that any Lien securing any
Parent Term Loan or any Permitted Refinancing thereof on or after the Drop Down
Date shall not attach to any asset or property of any MLP Party, and (III) after
the Drop Down Date, the Drop Down Term Loans or any Permitted Refinancing
thereof, in each case together with interest thereon and other obligations
relating thereto not constituting indebtedness for borrowed money,

DOC ID - 19240053.7
– 6 –
 

--------------------------------------------------------------------------------




(B) the aggregate principal amount of Indebtedness secured thereby shall not
exceed (I) $450,000,000 in respect of the Parent Term Loan Agreement prior to
the Drop Down Date, and (II) $250,000,000 in respect of the Drop Down Term Loan
Agreement (in each case of clause (I) and (II), less the aggregate amount of all
repayments, prepayments, repurchases or redemptions, whether optional or
mandatory, in respect thereof), it being understood that the dollar limitation
on Parent Term Loans and Drop Down Term Loans, and any Permitted Refinancing
thereof, set forth in clause (B) above shall decrease dollar for dollar upon any
repayment, prepayment, repurchase or redemption, but no reduction shall occur in
connection with any Permitted Refinancing thereof, and (C) any lien or security
interest in favor of any Term Loan Agent in IDB Revolving Facility First Lien
Collateral (as defined in the Intercreditor Agreement) shall be junior and
subordinate to the lien and security interest of the Agent therein, and any such
Term Loan Agent shall have become party to, and the applicable Term Loan Lenders
shall be bound by, an Intercreditor Agreement (it being understood and agreed
that notwithstanding anything in this Agreement to the contrary, on and after
the Drop Down Date in no event shall any Indebtedness of any Company or Excluded
Subsidiary (other than an MLP Party) be secured by a Lien on any asset or
property of any MLP Party); and"
(m)    Section 7.02(o) – Post-Tenth Amendment Covenants.
(i)    Section 7.02(o) of the Credit Agreement is hereby amended by restating
clauses (i) and (ii) thereof in their entirety as follows:
"(i) to execute and deliver to the Agent a Second Amended Revolving Credit
Agreement, amending and restating this Agreement (the "Second Amended Revolving
Credit Agreement") on or prior to January 5, 2013, which shall incorporate the
changes to this Agreement effected by the Twelfth Amendment and all prior
Amendments and effect such other changes as are necessary, reasonable or
otherwise agreeable to the parties in order to update this Agreement (including,
without limitation, to address changes to the organizational structure of the
Parent and its Subsidiaries and to update the terms and conditions hereof), (ii)
to furnish to the Agent and the Lenders not more than two Business Days after
execution thereof a certified copy of any Permitted Refinancing Term Loan
Agreement, each "Loan Document" referred to therein and each legal opinion
delivered thereunder that is executed and delivered after the Eleventh Amendment
Effective Date, together with all exhibits and schedules thereto,"
(ii)    Section 7.02(o) of the Credit Agreement is hereby amended by inserting a
new clause (viii) thereof it in its entirety to read as follows:
"(viii) to execute and deliver to the Agent on or prior to the date of the MLP
IPO, (A) collateral assignment agreements with respect to each of the MLP
Intercompany Agreements, (B) consents to such collateral assignment agreements,
by the other parties to the MLP Intercompany Agreements, and (C) such other
agreements, instruments and documents as the Agent may reasonably request."

DOC ID - 19240053.7
– 7 –
 

--------------------------------------------------------------------------------




(n)    Section 10.01 – Events of Default.
(i)    Section 10.01(m) of the Credit Agreement is hereby restated to read in
its entirety as follows:
"(m) An "Event of Default" (as defined in any Term Loan Agreement) shall have
occurred under any Term Loan Agreement or any other Term Loan Document;"
(ii)    Section 10.01(t) of the Credit Agreement is hereby restated to read in
its entirety as follows:
"(t) Any Term Loan Agreement shall be terminated for any reason (other than the
repayment of all obligations thereunder) and a Permitted Refinancing Term Loan
Agreement shall not have become effective:"
(iii)    Section 10.01(u) of the Credit Agreement is hereby restated to read in
its entirety as follows:
"(u)    CS shall no longer be the Parent Term Loan Agent or Drop Down Term Loan
Agent, as applicable, and the successor Parent Term Loan Agent or Drop Down Term
Loan Agent, as applicable, shall have neither become party to the applicable
Intercreditor Agreement as successor to CS nor shall have in lieu thereof
entered into an Intercreditor Agreement reasonably acceptable to the Agent;"
(o)    MLP Transactions. Section 12 of the Credit Agreement is hereby amended by
inserting a new Section 12.24 to the Credit Agreement, to read in its entirety
as follows:
"Section 12.24 MLP Transactions.
(a)    The Loan Parties have informed the Agent and the Lenders of their intent
to enter into a series of transactions described below (collectively, the "MLP
Transactions"):


(i)    On August 17, 2012, Alon Assets formed Alon USA Partners GP, LLC, a
Delaware limited liability company ("MLP GP") and the MLP (with the MLP GP
becoming the non-economic general partner of the MLP);
(ii)    Alon Assets will sell one or more intercompany notes receivable from
Refining and from Alon LP to Alon Capital in exchange for a note from Alon
Capital, and Alon LP will sell one or more of its intercompany notes receivable
from Alon Refining to Alon Capital in exchange for a note from Alon Capital;
(iii)    Alon Refining will convert from a Delaware corporation to a Delaware
limited liability company;

DOC ID - 19240053.7
– 8 –
 

--------------------------------------------------------------------------------




(iv)    Alon Refining will distribute the Capital Stock of Alon Crude Pipeline,
LLC, a Texas limited liability company, to Alon Assets;
(v)    Alon Operating will form Alon USA Holdings, LLC, a Delaware limited
liability company;
(vi)    Alon LP and Alon USA Holdings, LLC will undergo a multi-survivor merger,
pursuant to which (i) both entities will survive, (ii) Alon Brands and its
Subsidiaries and all other assets unrelated to the Big Spring Refinery will be
owned by Alon USA Holdings and (iii) the Big Spring Refinery and related assets
previously owned by Alon LP will continue to be owned by Alon LP;
(vii)    Alon USA GP, LLC, a Delaware limited liability company ("Alon USA GP"),
will form Alon USA GP II, LLC, a Delaware limited liability company ("Alon USA
GP II") to which it contributes its general partner interest in Alon LP;
(viii)    Alon Operating will merge with and into Alon Assets;
(ix)    Alon Assets will contribute Alon USA Delaware, LLC, a Delaware limited
liability company, and Alon Refining (as converted to a Delaware limited
liability company) to the MLP in exchange for Common Units and the assumption of
the Drop Down Term Loans described in clause (xiii) below;
(x)    Alon USA GP will contribute Alon USA GP II to the MLP in exchange for
Common Units, and Alon USA GP will distribute the Common Units it receives to
its owner, Alon Assets;
(xi)    The MLP will distribute certain intercompany receivables (which it will
receive by virtue of a distribution from its subsidiaries) to Alon Assets, and
Alon Assets will assume certain intercompany payables from the MLP or its
subsidiaries;
(xii)    Alon Assets will assume the Drop Down Term Loans in exchange for a note
from Parent;
(xiii)    The MLP will assume the Drop Down Term Loans; and
(xiv)    The MLP will issue Common Units to the public (constituting up to 20%
of the issued and outstanding capital and profits interests in the MLP) in
exchange for cash, which will be used to pay expenses in connection with the
transaction, repay certain intercompany liabilities and, if sufficient proceeds
are raised, make a distribution to Alon Assets (and the Parent Term Loans shall
be immediately prepaid by an amount equal to the lesser of the amount of such
distribution and the amount of the Parent Term Loans after giving effect to the
assumption of the Drop Down Term Loans by the MLP).

DOC ID - 19240053.7
– 9 –
 

--------------------------------------------------------------------------------




(b)    Pursuant to the request of the Loan Parties but subject to the other
provisions of this Section, the Agent and the Lenders hereby consent (the "MLP
Consent") to, and waive (1) any Default or Event of Default that would otherwise
arise under Section 10.01(c) or 10.01(d) by reason of, the MLP Transactions
under the following sections of the Credit Agreement: Section 7.01(b)
(Subsidiaries, Etc.), Section 7.02(b)(ii) (Intercompany Indebtedness Subject to
a Subordination Agreement), Section 7.02(c) (Merger, Consolidation, Sale of
Assets, Etc.), Section 7.02(e) (Investments, Etc.), Section 7.02(f) (Dividends,
Prepayments, Etc.), Section 7.02(m) (Modifications of Organizational Documents
and Certain Other Agreements; Etc.), (2) compliance with Section 4(a) of the
Security Agreement (Schedule Update), (3) compliance with Section 6(h) of the
Pledge and Security Agreement with respect to the MLP and (4) compliance with
any requirement to make any prepayment pursuant to Section 2.07(d) of this
Agreement in respect of any MLP Transaction; provided that:
(i)    the MLP Transactions (including, without limitation, the assumption by
the MLP of the Drop Down Term Loans in the aggregate principal amount of
$250,000,000 (less the aggregate amount of all repayments, prepayments,
repurchases or redemptions, whether optional or mandatory, in respect thereof
after November 13, 2012)) are consummated on or prior to the MLP Deadline;
(ii)    the Lenders' rights in any Collateral, including, without limitation,
the existence, perfection and priority of any Lien of the WC Collateral Agent
thereon, are not adversely affected in any respect (other than with respect to
priority only, as expressly provided in an Intercreditor Agreement);
(iii)    the WC Collateral Agent's security interest in all Collateral existing
immediately prior to the consummation of any MLP Transaction shall remain a
perfected security interest, securing the Obligations, free and clear of all
other Liens (other than Liens permitted in clauses (i), (ii), (iii), (iv), (v)
or (vi) of Section 7.02(a), with the same (or better) priority as immediately
prior to the consummation of any MLP Transaction, and the Companies shall have
taken all actions necessary or reasonably requested by the WC Collateral Agent
to maintain or protect the WC Collateral Agent's security interest;
(iv)    any asset of any Subsidiary of the Parent that constituted Collateral
subject to the WC Collateral Agent's security interest immediately prior to the
consummation of any MLP Transaction shall constitute Collateral subject to the
WC Collateral Agent's security interest following the consummation of any MLP
Transaction, and to the extent such asset is transferred the applicable
Subsidiaries of the Parent shall execute and deliver the Loan Documents and take
the other actions specified in Section 7.01(b)(i)(1)-(5) and (b)(ii)
simultaneously with or immediately after the consummation of each MLP
Transaction (it being understood and agreed that the parties intend that the
collateral immediately after the consummation of any MLP Transaction shall be
the same as immediately before the consummation of any MLP Transaction);

DOC ID - 19240053.7
– 10 –
 

--------------------------------------------------------------------------------




(v)    the organizational structure and the capital structure of the Parent and
its Subsidiaries, after giving effect to the Drop Down Date Transactions, shall
be as set forth on Schedule 12.24(b);
(vi)    immediately after giving effect to the MLP Transactions, neither the MLP
nor any of its Subsidiaries shall have outstanding any Indebtedness for borrowed
money or letter of credit facility or Preferred Capital Stock, other than (A)
Indebtedness incurred under the Drop Down Term Loan Documents, (B) Permitted
Supply & Offtake Agreements (as defined in the Drop Down Term Loan Agreement as
in effect on the date hereof), (C) intercompany Indebtedness among the MLP and
its Subsidiaries to the extent subject to a Subordination Agreement
(Intercompany), (D) Capital Lease Obligations that would otherwise be permitted
pursuant to this Agreement, and (E) other Indebtedness to the extent permitted
by this Agreement. The MLP shall have repaid, to the extent of the Net Proceeds
received by it from the MLP IPO, amounts owed in respect of existing
Subordinated Indebtedness owed to the Parent and certain of its Subsidiaries
and, to the extent of any amounts thereunder remaining outstanding, Subordinated
Indebtedness shall have been converted into Capital Stock in the MLP on or prior
to the Drop Down Date, and the Parent shall have prepaid outstanding Parent Term
Loans by an amount equal to the lesser of all Net Proceeds from the MLP IPO and
the aggregate principal amount of the Parent Term Loans outstanding after giving
effect to the assumption of the Drop Down Term Loans by the MLP. All the issued
and outstanding Capital Stock in the MLP shall either be in the form of (I) the
general partner interest, owned beneficially and of record by the MLP GP, or
(II) the common units representing limited partner interests;
(vii)    all Indebtedness and other obligations (other than obligations under
this Agreement and the other Loan Documents) of the Parent and its Subsidiaries
(other than the MLP and its Subsidiaries) shall be without recourse of any kind
or nature (direct or indirect) against any MLP Party or any of its Subsidiaries,
including, without limitation, the Borrower, whether through guaranties, asset
pledges or hypothecations or otherwise (it being understood and agreed that
obligations of the Parent (including, without limitation, any obligations in
respect of the Parent Term Loan Documents) shall not be secured by any security
interest in or Lien on any of the assets of the Big Spring Refinery, it being
agreed that neither the prepayment requirements under the Parent Term Loan
Agreement nor any pledge of equity interests by any person that is not an MLP
Party, in each case to the extent permitted by Section 7.02(a) of this
Agreement, shall be deemed to cause the condition set forth in this clause (vii)
not to be satisfied);
(viii)    the transactions contemplated by Section 11.1(a) of the Parent Term
Loan Agreement shall have been consummated;
(ix)    the MLP IPO shall have occurred, or substantially concurrently with the
effectiveness of the MLP Transactions shall occur, on terms and conditions
consistent in all material respects with the information set forth in the
Registration Statement, including with respect to the ownership structure, the
assets and

DOC ID - 19240053.7
– 11 –
 

--------------------------------------------------------------------------------




the liabilities of the MLP Parties and including the contribution to the MLP of
all the Capital Stock in each of Alon USA Delaware, LLC and Alon Refining, Inc.
The MLP shall have applied, or substantially concurrently with the effectiveness
of the MLP Transactions shall apply, all the Net Proceeds received by it from
the MLP IPO to the repayment of existing intercompany Indebtedness payable by
the MLP Parties to the Parent and its Subsidiaries (other than the MLP Parties)
and, to the extent of the excess of such Net Proceeds over the outstanding
principal amount of such notes, otherwise shall have dividended such proceeds to
the Parent or its Subsidiaries (other than the MLP Parties). The Parent shall
have prepaid, or substantially concurrently with the effectiveness of the MLP
Transactions shall prepay, Parent Term Loans by an amount equal to the lesser of
all Net Proceeds from the MLP IPO and the amount of the Parent Term Loans after
giving effect to the assumption of the Drop Down Term Loans by the MLP,
(x)    after giving effect to the prepayments referred to in the last sentence
of paragraph (ix) (but without limiting in any respect the obligation set forth
therein), the aggregate outstanding principal amount of the Parent Term Loans
shall not exceed $50,000,000;
(xi)    both immediately before and immediately after giving effect to the MLP
IPO, the MLP Transactions and the other transactions contemplated by the
Registration Statement to occur on the Drop Down Date, (A) the representations
and warranties of each Loan Party in each Loan Document and certificate and
other writing of each Loan Party shall be true and correct (I) in the case of
representations and warranties qualified or modified as to materiality in the
text thereof, in all respects and (II) otherwise, in all material respects, in
each case, except in the case of any representation and warranty that expressly
relates to an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, and (B) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
(and the Agent shall have received a certificate from a senior officer of the
Borrower certifying as to the foregoing);
(xii)    the Agent shall have received a complete and correct copy of each MLP
Intercompany Agreement in effect on the Drop Down Date, certified by an
Authorized Officer of the Partnership as complete and correct; and
(xiii)    the Agent and the Drop Down Term Loan Agent shall have executed and
delivered an Intercreditor Agreement, in form and substance substantially
similar to the Lien Subordination and Intercreditor Agreement dated as of
November 13, 2012 (the "Parent Intercreditor Agreement"), by and among the Term
Loan Agent, the Agent, the Parent and certain Subsidiaries of the Parent, and if
no Parent Term Loans remain outstanding, the Parent Intercreditor Agreement
shall have been terminated; each Lender hereby authorizes and directs the Agent
to enter into such Intercreditor Agreement with the Drop Down Term Loan Agent on
the Drop Down Date, and the Agent hereby agrees to execute and deliver such an
Intercreditor Agreement that is identical to the

DOC ID - 19240053.7
– 12 –
 

--------------------------------------------------------------------------------




Parent Intercreditor Agreement (subject to such changes thereto as are
reasonably satisfactory to the Agent) upon the delivery thereof by the Drop Down
Term Loan Agent;
(xiv)    the Agent shall have received such agreements, instruments,
certificates and other documents in connection with the foregoing as it may
reasonably require (including, without limitation, copies of the agreements,
instruments, certificates and other documents delivered pursuant to Section 11.2
of the Parent Term Loan Agreement);
(xv)    the MLP Consent is subject to the accuracy of the description of the MLP
Transactions in Section 12.24(a), and any amendment, modification or other
change to any of the MLP Transactions will require the consent of the Required
Lenders hereunder, except for changes that (i) (individually and in the
aggregate) are immaterial and are not and could not reasonably be expected to be
adverse to the Lenders or (ii) are otherwise permitted by this Agreement; and
(xvi)    the conditions precedent to the Drop Down Date set forth in Section
11.2 of the Parent Term Loan Agreement (as in effect on the date hereof) shall
have been satisfied.
Except as otherwise expressly provided in this Section 12.24, each Loan Party
confirms and agrees that (i) each Loan Document to which it is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, (ii) this Agreement shall not operate as a waiver of
any right, power or remedy of the Agent or the Lenders under this Agreement or
any other Loan Document, nor constitute a waiver of any provision of this
Agreement or any other Loan Document, including without limitation, any Default
or Event of Default now existing or hereafter arising under this Agreement or
any of the other Loan Documents, and (iii) to the extent that any such Loan
Document purports to assign or pledge to the WC Collateral Agent, or to grant to
the WC Collateral Agent a security interest in or lien on, any collateral as
security for its obligations from time to time existing in respect of the Loan
Documents, such pledge, assignment and/or grant of a security interest or lien
is hereby ratified and confirmed in all respects as security for all of its
obligations, whether now existing or hereafter arising. This Section 12.24 (A)
shall be effective only in the specific instances and for the specific purposes
set forth herein, and (B) does not allow any other or further departure from the
terms of this Agreement or any other Loan Document, which terms shall continue
in full force and effect."


(p)    Technical Clarifications; Term Loan Agreement. The Companies and the
Lenders agree that upon the occurrence of the Drop Down Date:
(i)    the Credit and Guaranty Agreement dated as of November 13, 2012 (the "New
Parent Term Loan Agreement"), among the Parent, Alon USA Partners, LP, a
Delaware limited partnership (the "MLP"), certain other subsidiaries of the
Parent party thereto, the lenders

DOC ID - 19240053.7
– 13 –
 

--------------------------------------------------------------------------------




party thereto and Credit Suisse AG, as Administrative Agent and Collateral Agent
(the "New Parent Agent"), if the Parent Term Loans thereunder are not paid in
full on the Drop Down Date, shall be a "Permitted Refinancing Term Loan
Agreement", and if the Parent Term Loans thereunder are paid in full, shall no
longer be a "Permitted Refinancing Term Loan Agreement", and (B) the Credit and
Guaranty Agreement dated as of the Drop Down Date (the "Drop Down Term Loan
Agreement"), among the MLP, Alon USA Partners GP, LLC, a Delaware limited
company ("GP"), certain other subsidiaries of the Parent party thereto, the
lenders party thereto and Credit Suisse AG, as Administrative Agent and
Collateral Agent (the "Drop Down Agent"), shall be the "Drop Down Term Loan
Agreement",
(ii)    the New Parent Agent (if the Parent Term Loans thereunder are not paid
in full on the Drop Down Date) and the Drop Down Agent are each a "Term Loan
Agent",
(iii)     the Lien Subordination and Intercreditor Agreement among the Drop Down
Agent, the Agent and the MLP Parties shall constitute an "Intercreditor
Agreement" under and as defined in the Credit Agreement (and shall satisfy the
requirements set forth in clause (b) of the definition of "Intercreditor
Agreement" (as defined in the Credit Agreement)), and
(iv)    in the event of a direct conflict between the express terms and
conditions of any Loan Document and the express terms and conditions of the
Credit Agreement, insofar as such terms and conditions relate to any Term Loan
Agreement, Term Loan Agent, Term Loan Documents, Term Loans, Permitted
Refinancing Term Loans, Permitted Refinancing Term Loan Agreements or Term Loan
Lenders, the provisions of the Credit Agreement shall govern and control and the
conflicting provisions of any such Loan Document shall be deemed modified to the
extent required to eliminate such conflict.
Notwithstanding anything herein to the contrary, except as expressly set forth
herein, nothing in this Section 3(p) or in this Agreement shall constitute a
consent to any of the terms and conditions of the New Parent Term Loan
Agreement, the Drop Down Term Loan Agreement or any of the "Loan Documents" or
"Credit Documents" referred to therein.
(r)    New Schedule. The Schedules to the Credit Agreement are hereby amended by
adding the following schedule in appropriate numerical order:
(i)    Schedule 12.24(b) – Organizational Chart as of Drop Down Date. The
Schedules to the Credit Agreement are hereby amended by adding Schedule 12.24(b)
in appropriate numerical order and shall read as attached in Exhibit A hereto.
Section 3.    Eleventh Amendment Change. Section 4(b) of the Eleventh Amendment
is hereby amended by restating it in its entirety as follows: "(b) $150,000
shall be due and payable on the earlier to occur of December 15, 2012, and the
date the MLP IPO occurs (as defined in the Twelfth Amendment dated as of
November 16, 2012, to the Credit Agreement)."
Section 4.    Twelfth Amendment Fee. The Borrowers shall pay to the Agent for
the account of the Lenders, in accordance with their Pro Rata Shares, an
amendment fee (the "Twelfth Amendment Fee") equal to $900,000, which shall be
due and payable on the earlier to occur of December 15, 2012 and the date the
MLP IPO occurs. The Borrowers agree that the

DOC ID - 19240053.7
– 14 –
 

--------------------------------------------------------------------------------




Twelfth Amendment Fee has been fully earned as of the date hereof and that no
portion of the Twelfth Amendment Fee shall be refundable for any reason
whatsoever.
Section 5.    Conditions to Effectiveness. The effectiveness of the amendments
provided for in Section 2 is subject to the fulfillment of the following
conditions (the date such conditions are fulfilled is hereafter referred to as
the "Twelfth Amendment Effective Date"):
(a)    The Borrowers shall have paid to the Agent all costs and expenses payable
on the Twelfth Amendment Effective Date pursuant to Section 12.05 of the Credit
Agreement.
(b)    The representations and warranties contained in this Agreement, the
Credit Agreement (after giving effect to this Agreement) and in each other Loan
Document and certificate or other writing delivered to the Agent or any Lender
pursuant thereto on or prior to the Twelfth Amendment Effective Date shall be
true and correct, (i) in the case of the representations and warranties
qualified or modified as to materiality in the text thereof, in all respects,
and (ii) otherwise, in all material respects, in each case on and as of the
Twelfth Amendment Effective Date as though made on and as of such date, except
to the extent that any such representation and warranty expressly relates solely
to an earlier date (in which case such representation and warranty shall be true
and correct on and as of such date); and, after giving effect to this Agreement,
no Default or Event of Default shall have occurred and be continuing.
(c)    The Agent shall have received on or before the Twelfth Amendment
Effective Date, five (5) copies of this Agreement, duly executed by the Loan
Parties, the Agent and the Lenders.
(d)    The Agent shall have received the agreements, instruments and other
documents in respect of the applicable MLP Parties that are required by clauses
(1) through (5) of Section 7.01(b)(i) and by clause (ii) of Section 7.01(b).
Section 6.    Representations and Warranties. To induce the other parties hereto
to enter into this Agreement, the Loan Parties represent and warrant to the
Agent and the Lenders that, as of the Twelfth Amendment Effective Date:
(a)    Each of the Companies and the Parent (i) is a corporation, limited
liability company or limited partnership (as applicable) duly organized, validly
existing and in good standing under the laws of the state of its organization,
(ii) has all requisite power and authority to execute, deliver and perform this
Agreement, and to perform the Credit Agreement, as amended hereby, and (iii) is
duly qualified to do business and is in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except where the
failure to so qualify individually or in the aggregate is not reasonably likely
to have a Material Adverse Effect.
(b)    The execution, delivery and performance by each of the Companies and the
Parent of this Agreement and the performance by each of the Companies and the
Parent of the Credit Agreement, as amended hereby, (i) have been duly authorized
by all necessary action, (ii) do not and will not contravene, in the case of a
corporation, its charter or by-laws, in the case

DOC ID - 19240053.7
– 15 –
 

--------------------------------------------------------------------------------




of a limited liability company, its certificate of formation and limited
liability operating agreement, or any applicable equivalent document, and in the
case of a limited partnership, its certificate of limited partnership and
limited partnership agreement, or any applicable equivalent document, or any
applicable law or any material contractual restriction binding on or otherwise
affecting it or any of its properties, (iii) do not and will not result in or
require the creation of any Lien (other than pursuant to any such Loan Document
or Term Loan Document) upon or with respect to any of its properties, and
(iv) do not and will not result in any suspension, revocation, impairment,
forfeiture or nonrenewal of any permit, license, authorization or approval
applicable to its operations or any of its properties except where such
suspension, revocation, impairment, forfeiture or nonrenewal is not reasonably
likely to have a Material Adverse Effect. The execution, delivery and
performance by each of the Companies and the Parent of the New Parent Term Loan
Agreement do not and will not violate any provision of the Credit Agreement or
other Loan Documents.
(c)    No authorization, approval or consent of or other action by, and no
notice to or filing with, any Governmental Authority or other regulatory body is
required in connection with the due execution, delivery and performance by each
Company and the Parent of this Agreement, or for the performance of the Credit
Agreement, as amended hereby.
(d)    Each Loan Party has disclosed to the Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished in writing by or on behalf of any Loan Party to the Agent in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in light of the circumstances under which it was
made, not misleading; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
prepared.
(e)    This Agreement, the Credit Agreement, as amended hereby, and each other
Loan Document to which each Company and the Parent is a party is a legal, valid
and binding obligation of such Company or the Parent, as applicable, enforceable
against such Company or the Parent, as applicable, in accordance with its terms
except to the extent that the enforceability thereof may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
from time to time in effect affecting generally the enforcement of creditors'
rights and remedies and by general principles of equity.
(f)    The representations and warranties contained in this Agreement, the
Credit Agreement (after giving effect to this Agreement) and in each other Loan
Document and certificate or other writing delivered to the Agent or any Lender
pursuant thereto on or prior to the Twelfth Amendment Effective Date are true
and correct, (i) in the case of the representations and warranties qualified or
modified as to materiality in the text thereof, in all respects, and
(ii) otherwise, in all material respects, in each case on and as of the Twelfth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such

DOC ID - 19240053.7
– 16 –
 

--------------------------------------------------------------------------------




representation and warranty expressly relates solely to an earlier date (in
which case such representation and warranty shall be true and correct on and as
of such date); and, after giving effect to this Agreement, no Default or Event
of Default shall have occurred and be continuing.
Section 7.    Reservation of Rights. No action or acquiescence by the Agent and
the Lenders, including, without limitation, this Agreement of, or the acceptance
of any payments under, the Credit Agreement, shall constitute a waiver of any
Default or Event of Default that may exist as of the Twelfth Amendment Effective
Date, except as otherwise expressly provided herein. Accordingly, the Agent and
the Lenders reserve all of their rights under the Credit Agreement, the Loan
Documents, at law and otherwise regarding any such Default or Event of Default,
except as otherwise expressly provided herein.
Section 8.    Continued Effectiveness of the Credit Agreement and Other Loan
Documents. Each Loan Party hereby (i) acknowledges and consents to this
Agreement, (ii) confirms and agrees that the Credit Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Twelfth Amendment Effective Date all references in any such Loan
Document to "the Credit Agreement", the "Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Credit Agreement shall
mean the Credit Agreement as modified by this Agreement, and (iii) confirms and
agrees that to the extent that any such Loan Document purports to assign or
pledge to the WC Collateral Agent or the Agent for the benefit of the Lenders,
or to grant to the WC Collateral Agent or the Agent for the benefit of the
Lenders a security interest in or Lien on, any Collateral as security for the
Obligations of the Loan Parties from time to time existing in respect of the
Credit Agreement (as modified hereby) and the other Loan Documents, such pledge,
assignment and/or grant of the security interest or Lien is hereby ratified and
confirmed in all respects. This Agreement does not and shall not affect any of
the obligations of the Loan Parties, other than as expressly provided herein,
including, without limitation, the Loan Parties' obligations to repay the
Obligations in accordance with the terms of Credit Agreement, or the obligations
of the Loan Parties under any Loan Document to which they are a party, all of
which obligations shall remain in full force and effect. Except as expressly
provided herein, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver of any right, power or remedy of WC Collateral
Agent, the Agent or any Lender under the Credit Agreement or any other Loan
Document, nor constitute a waiver of any provision of the Credit Agreement or
any other Loan Document.
Section 9.    Miscellaneous.
(a)    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which shall be deemed
to be an original, but all of which taken together shall constitute one and the
same agreement. Delivery of a counterpart hereby by facsimile or other
electronic transmission shall be equally effective as delivery of a manually
executed counterpart hereof.
(b)    Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

DOC ID - 19240053.7
– 17 –
 

--------------------------------------------------------------------------------




(c)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.
(d)    THE LOAN PARTIES, THE AGENT AND THE LENDERS EACH HEREBY IRREVOCABLY WAIVE
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
(e)    Each Loan Party hereby acknowledges and agrees that this Agreement
constitutes a "Loan Document" under the Credit Agreement. Accordingly, it shall
be an Event of Default under the Credit Agreement if (i) any representation or
warranty made by any Loan Party under or in connection with this Agreement shall
have been untrue, false or misleading in any material respect when made, or (ii)
any Loan Party shall fail to perform or observe any term, covenant or agreement
contained in this Agreement.
(f)    The Loan Parties will pay on demand all reasonable fees, reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Agreement and the administration of
the Credit Agreement, including, without limitation, the reasonable fees,
out-of-pocket disbursements and other client charges of Schulte Roth & Zabel
LLP.


[REMAINDER OF THIS PAGE INTENTIONALLY BLANK]





DOC ID - 19240053.7
– 18 –
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrower:
ALON USA, LP

By: Alon USA GP, LLC, a Delaware limited liability company, its general partner
By:
/s/ Shai Even
Name:
Shai Even
Title:
Senior Vice President and Chief Financial Officer








DOC ID - 19240053.7
– 19 –
 

--------------------------------------------------------------------------------




Guarantor Companies:

ALON USA OPERATING, INC.
ALON USA REFINING, INC.
ALON USA, INC.
ALON USA ENERGY, INC.
ALON PARAMOUNT HOLDINGS, INC.
ALON USA GP, LLC
ALON ASSETS, INC.
ALON USA CAPITAL, INC.
ALON BRANDS, INC.
ALON USA DELAWARE, LLC
ALON CRUDE PIPELINE, LLC
ALON USA PARTNERS GP, LLC

By:
/s/ Shai Even
Name:
Shai Even
Title:
Senior Vice President and Chief Financial Officer

ALON USA PARTNERS, LP
By: Alon USA Partners GP, LLC, its general partner
By:
/s/ Shai Even
Name:
Shai Even
Title:
Senior Vice President and Chief Financial Officer






DOC ID - 19240053.7
– 20 –
 

--------------------------------------------------------------------------------




Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK



By:
/s/ Roy Nachimzon
Name:
Roy Nachimzon
Title:
Senior Vice President

By:
/s/ Mali Golan
Name:
Mali Golan
Title:
Vice-President


DOC ID - 19240053.7
– 21 –
 

--------------------------------------------------------------------------------






Lender:

BANK LEUMI USA



By:
/s/ Dr. Avram Keusch
Name:
Dr. Avram Keusch-827
Title:
First Vice President

By:
/s/ Michaela Klein
Name:
Michaela Klein-212
Title:
First Senior Vice President




DOC ID - 19240053.7
– 22 –
 